556 F.2d 1274
1977-2 Trade Cases   61,569
COLLINS OIL COMPANY, Plaintiff-Appellant,v.TENNECO, INC., et al., Defendants,Tenneco Oil Company, Defendant-Appellee.
No. 76-2647.
United States Court of Appeals,Fifth Circuit.
Aug. 3, 1977.

Claude B. Arrington, Douglass B. Shivers, Tallahassee, Fla., for plaintiff-appellant.
Kevin E. Grady, John C. Butters, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before JONES, COLEMAN and TJOFLAT, Circuit Judges.
PER CURIAM:


1
In the present Robinson-Patman Act1 case, the plaintiff appeals the lower court's granting of a directed verdict at the close of its case on the ground that there was no substantial evidence of any price discrimination between competitors in comparable transactions and no proof of any actual damages.  A review of the record reveals that the plaintiff did in fact fail to prove it was in competition with defendant's more favored customers, and consequently the motion for a directed verdict was properly granted.  See M. C. Mfg. Co., Inc. v. Texas Foundries, Inc., 517 F.2d 1059, 1066 (5th Cir. 1975).


2
AFFIRMED.



1
 15 U.S.C. §§ 13-13b, 21a (1970)